This preliminary prospectus supplement is subject to completion and amendment without notice.This preliminary prospectus supplement does not constitute an offer to sell or the solicitation of an offer to buy nor shall there be a sale of the notes in any jurisdiction in which such offer, solicitation or sale would be unlawful.The definitive terms of the transactions described herein will be described in the final prospectus supplement. Subject to Completion, dated February 12, 2015 Prospectus Supplement to Base Prospectus dated February 12, 2015 Navient Student Loan Trust 2015-1 Issuing Entity Navient Funding, LLC Depositor Navient Solutions, Inc. Sponsor, Servicer and Administrator Student Loan-Backed Notes On or about February 26, 2015, the trust will issue: Class Principal Interest Rate Maturity Floating Rate Class A-1 Notes 1-month LIBOR plus% September 26, 2022 Floating Rate Class A-2 Notes 1-month LIBOR plus% April 25, 2040 Floating Rate Class B Notes 1-month LIBOR plus% July 25, 2052 The trust will make payments primarily from collections on a pool of FFELP student loans, including consolidation FFELP student loans.Interest on and principal of the notes will be payable monthly on the 25th day (or if such day is not a business day, the next business day) of each calendar month, beginning in April 2015.In general, the trust will pay principal, sequentially, to the class A-1 notes and the class A-2 notes, in that order, until each such class of notes is paid in full, and then to the class B notes until paid in full.Interest on the class B notes will be subordinate to interest on the class A notes and principal of the class B notes will be subordinate to both principal of and interest on the class A notes.Credit enhancement for the notes consists of excess interest on the trust student loans, subordination of the class B notes to the class A notes, overcollateralization and the reserve account.The interest rates on the notes will be determined by reference to LIBOR.A description of how LIBOR is determined appears under “Additional Information Regarding the Notes—Determination of Indices—LIBOR” in the base prospectus. Some or all of the class B notes may be retained by the depositor or an affiliate of the depositor.This prospectus supplement also covers the resale of any such retained class B notes from time to time by the depositor or an affiliate of the depositor. We are offering the notes through the underwriters at the prices shown below when and if issued. We are not offering the notes in any state or other jurisdiction where the offer is prohibited. You should consider carefully the risk factors on page S-19 of this prospectus supplement and on page15 of the base prospectus. The notes are asset-backed securities issued by and are obligations of the issuing entity, which is a trust. They are not obligations of or interests in Navient Corporation, the sponsor, administrator, servicer, depositor, any seller, any underwriter or any of their affiliates. The notes are not guaranteed or insured by the United States or any governmental agency. PricetoPublic Underwriting Discount Proceedsto theDepositor Per Floating Rate Class A-1 Note %
